DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 11/25/2020 (“11-25-20 OA”), the Applicant amended independent claims 1, 9 and 21, cancelled claim 3 and added new claim 27 in a reply filed on 03/12/2021. Applicant’s amendments have substantively changed the scope of independent claims 9 and 21 and their respective dependent claims.
Claims 15-20 are cancelled.
	Currently, claims 1-2, 4-14 and 21-27 are examined as below.
Response to Arguments
Applicant’s amendments to claims 8 and 11 have overcome the 112(b) rejections as set forth under line item number 1 in the 11-25-20 OA.
Applicant’s amendments to independent claims 1, 9 and 21 have overcome the prior-art rejections as set forth under line item numbers 2-3 in the 11-25-20 OA.
New grounds of rejections under 35 U.S.C. 103 are provided as follows.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/12/2021. The IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0166333 A1 to Yang et al. (“Yang”).

    PNG
    media_image1.png
    273
    466
    media_image1.png
    Greyscale

Regarding independent claim 21, Yang in Figs. 1B, 2B and 7-8 teaches an interconnect structure 100 (¶ 24 & ¶ 26, interconnect structure 100) comprising: 
a first contact feature 103 (¶ 26, conductive interconnection layer 103) in a first dielectric layer 105 (¶ 28, dielectric structure 105); 
an etch stop layer 104 (Figs. 1B, 2B, 8, ¶ 64-¶ 65, ¶ 71, ¶ 26 & claims 9 & 15, first etch stop layer 104, structure of Fig. 7 is formed using dual damascene which uses etch stop layers) over the first dielectric layer 105; 

a third dielectric layer 106, 110 (collectively layer 106 and 110; Figs. 1B, 2B, 7, ¶ 31 & ¶ 67, second etch stop layer 106 formed of dielectric material (i.e., silicon nitride) and second dielectric layer 110) directly on the second dielectric layer 108; 
a second contact feature 702, 704 (¶ 66, pre-fill layer 702 & conductive layer 704) extending through the third dielectric layer 106, 110, the second dielectric layer 108, and the etch stop layer 104 and electrically coupled to the first contact feature 103 (Figs. 1B, 2B, 7-8 & ¶ 66-¶ 67); and
a carbon layer 506 (Figs. 7-8, ¶ 60 & ¶ 73, graphene barrier layer 506 including carbon) between and in contact with the second contact feature 702, 704 and the third dielectric layer 106, 110 (Figs. 1B, 2B, 7 & ¶ 67).
Regarding claim 22, Yang in Fig. 7 further teaches the carbon layer 506 comprises a graphene layer (Figs. 7-8, ¶ 60 & ¶ 73, graphene barrier layer 506 including carbon).
Regarding claim 23, Yang in Figs. 1B, 2B and 7-8 further teaches the carbon layer 506 is further disposed between and in contact with the second contact feature 702, 704 and the second dielectric layer 108.
Regarding claim 24, Yang in Figs. 1B, 2B and 7-8 further teaches the carbon layer 506 is further disposed between and in contact with the second contact feature 702, 704 and the etch stop layer 104 (claims 9 & 15, graphene (i.e., carbon) layer 506 is formed on the etch stop layer 104. Fig. 7, contact feature 702, 704 is formed on the carbon layer 506. In other words, the 
Regarding claim 25, Yang in Fig. 7 further teaches the carbon layer 506 is further disposed between and in contact with the first contact feature 103 and the second contact feature 702, 704 (Fig. 7, the sides of the layer 506 and the layer 506 on the bottom of layer 704 are between and in contact with the layer 103 and layer 702 & 704).
Regarding claim 26, Yang in Figs. 1B, 2B and 7 further teaches the second contact feature 702, 704 is spaced apart from the second dielectric layer 108 by the carbon layer 506.
Regarding claim 27, Yang in Figs. 1B, 2B and 7 further teaches a portion of the third dielectric layer 106, 110 is disposed over the second contact feature 702, 704 (Figs. 1B, 2B & 7, at least a portion of the layer 106, 110 is disposed over the sidewalls of at least a part of the feature 702, 704).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2 and 4-14 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 4 in the 11-25-20 OA.
Claims 2 and 4-8 are allowed, because they depend from the allowed claim 1.
Independent claim 9 is allowed, because the prior art of record, including Yang, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein the carbon layer extends continuously along an interface between the second contact feature and the first contact feature.
Claims 10-14 are allowed, because they depend from the allowed claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M.L./Examiner, Art Unit 2895                   

/JAY C CHANG/Primary Examiner, Art Unit 2895